Exhibit 10.1
VIA FACSIMILE
STRICTLY CONFIDENTIAL
Mr. Armin Broger
21 September 2010
Re: Termination employment contract and settlement agreement
Dear Mr. Broger,
With this letter, we confirm our conference call on 10 September 2010, and our
subsequent discussions over the past few days, including today. This letter
incorporates our entire agreement.
As you are aware, the Company has been moving towards global brand management.
To that end, we engaged in a global restructuring that has resulted in your
position being eliminated. You agreed that your employment contract contains, in
Article 7, tailor-made paragraphs for this particular situation.
Within that scope, we have agreed to the following arrangement regarding payment
and implementation, taking into account the specific language as to that in your
employment contract dated 23 February 2007, including the addendum thereto also
dated 23 February 2007:

  1.   You, Levi Strauss Nederland B.V. and Levi Strauss & Co Europe SCA/COM.VA
(“Parties”) agree to terminate your employment contract dated 23 February 2007,
including the addendum thereto also dated 23 February 2007 (“the Employment
Contract”) on 28 November 2010 (“the Termination Date”) by mutual consent.    
2.   Within 30 days after the Termination Date, Levi Strauss Nederland B.V. and
Levi Strauss & Co Europe SCA/COM.VA (“Levi Strauss & Co.”) agree to pay you a
lump sum compensation of two times your base compensation in conformity with
especially article 7.3 and article 7.6 of the Employment Contract after
deduction of wage tax and/or health insurance premium and/or in another way, to
be indicated by you (for example payment of the gross amount into a Stamrecht
B.V.; Levi Strauss & Co. will fully cooperate with such structure; you will
inform Levi Strauss & Co. in time if you prefer to receive (part of) the payment
gross in a

1



--------------------------------------------------------------------------------



 



      Stamrecht B.V.), on the condition that the way of payment is allowed under
Dutch tax legislation and does not increase Levi Strauss & Co.’s costs. That
amount equates to EUR 2,464,275 gross.

  3.   Any taxes due outside the Netherlands and/or Belgium will be for your
account and risk, including related costs, such as penalties and interest.
Should Levi Strauss & Co. and/or any of its affiliates be held liable for any
such unpaid taxes in respect of aforementioned lump sum compensation, such
unpaid taxes (including related cost such as for example interest and penalties)
will be reclaimed from you and paid by you to Levi Strauss & Co. within 30 days
after Levi Strauss & Co. reclaimed such taxes and related costs from you. In
addition, Levi Strauss & Co. is responsible for resolving any tax issues caused
by errors in our calculations. Furthermore, Levi Strauss & Co. will assist in
your tax planning 2010 and in filing your personal income tax return 2010 in
accordance with Article 6 of the Employment Contract.     4.   You are given
paid leave as of 30 September 2010 and will be exempted from all further
obligations to perform any services for Levi Strauss & Co. and/or any of its
affiliates until the Termination Date. Until the Termination Date, you will be
paid your usual monthly salary, including all benefits, in accordance with the
Employment Contract. At the time of your Termination Date, you will be paid (EUR
495,000 gross). All your benefits will cease as of the Termination Date,
including but not limited to the allowances and (contribution to) pension
premiums.     5.   Additionally, Levi Strauss & Co. will pay you your 2010 AIP
bonus, which is tied to both business and individual performance and is
discretionary and subject to Board approval. It will be payable in February,
2011.     6.   You will resign as managing director or any other legal position
associated with Levi Strauss Nederland B.V., Levi Strauss & Co Europe
SCA/COM.VA, Levi Strauss Continental and all other business entities listed on
Attachment A hereto, effective as from 30 September 2010, by means of a
resignation letter, in the format as attached hereto, to be delivered to Levi
Strauss & Co. You agree that you have been consulted with respect to the
shareholder’s resolution for your resignation and you hereby waive your rights
to give advice to the general meeting of shareholders of Levi Strauss Nederland
B.V. in relation to such resolution. Consequently, as from 30 September 2010 you
will no longer be an officer, a director or a representative of Levi Strauss &
Co. and/or any of its affiliates. Levi Strauss & Co. guarantees that the
business entities listed on Attachment A

2



--------------------------------------------------------------------------------



 



      hereto shall fully discharge you for the policy conducted until 30
September 2010.

  7.   You will receive a normal settlement of account to be paid within 30 days
after the Termination Date. To the extent possible holidays will be deemed to be
taken during the paid leave period. No compensation for any unused vacation days
will be due.     8.   On the Termination Date at the latest, you will be obliged
to return all Levi Strauss & Co.’ documents and/or properties (including all
documents and/or properties of any affiliate of Levi Strauss & Co.) made
available to you in relation to your work, in good condition at Levi Strauss &
Co.’s office in Brussels, Belgium.     9.   All post-contractual obligations
ensuing from the Employment Contract will be kept in existence after the
Termination Date, except for Article 18 of the Employment Contract.     10.  
Parties undertake to observe secrecy with respect to the content of this
agreement as well as with respect to the content of the correspondence and other
contacts in respect of the termination of the Employment Contract, except and so
far as legally required.     11.   Parties will refrain from making any such
negative comments about each other (including any affiliate of Levi Strauss &
Co.) to third parties as may harm their mutual justified interests, except and
so far as legally required.     12.   Parties will announce internally and
externally: As part of this global brand management, Armin Broger, president of
LSEMA, will be departing the Company. We are grateful for his dedication and
innovative and strategic leadership over the years. I personally will miss
working with him, and wish him the best in his new endeavors. Parties will agree
to this language or something similar in close consultation.     13.   Levi
Strauss & Co. will reimburse, upon submission of the relevant invoices,
including proper breakdown, the costs of legal and tax advice incurred by you in
connection to the termination of the Employment Contract up to a total amount of
EUR 10,000, excluding VAT, but including office costs and other out-of-pocket
expenses.     14.   Levi Strauss & Co. shall ensure that any vested SAR grants
will be fully exercisable at the next available window.     15.   This agreement
constitutes the entire agreement between Parties with respect to the termination
of the Employment

3



--------------------------------------------------------------------------------



 



      Contract. This agreement replaces all previous agreements, which are
therefore no longer valid.

  16.   Parties irrevocably waive the right to invoke nullity or demand
nullification, or to invoke or demand dissolution, for whatever reason     17.  
If one or more provisions of this agreement are null and void, this will not
result in the nullity of the other provisions of this agreement. Parties
undertake to consult immediately with each other regarding provisions that are
null and void and will arrange for an alternative provision that is valid.    
18.   If the court decides otherwise than agreed on between Parties, the
contents of this agreement will prevail to the court’s judgment.     19.   After
execution of this agreement, Parties grant each other full and final discharge
regarding the employment and/or corporate relationship, future bonus
entitlements, the (manner of) termination of the employment and/or corporate
relationship and/or any other ground. Parties declare that they have no further
claims against each other, either inside or outside the Netherlands.     20.  
This agreement is governed by and construed in accordance with the laws of The
Netherlands. Parties submit to the exclusive jurisdiction of the competent
courts in Rotterdam, the Netherlands.

Please sign this letter agreement for approval and return it to our offices.

                    /s/ Michael Strehler   /s/ Emanuela Bonadiman       Levi
Strauss Nederland B.V.   Levi Strauss & Co. Europe SCA/COM.VA        
By:
  Michael Strehler   By:   Emanuela Bonadiman
Title:
  SVP Commercial Operations   Title:   VP Global Talent Management
Date:
  23.09.10   Date:   22 September 2010
 
           
 
            For approval:        
 
            /s/ Armin Broger         Mr. Armin Broger        
Date:
  September 21, 2010        

4



--------------------------------------------------------------------------------



 



ATTACHMENT A
Levi Strauss & Co.
Dockers U.K. Ltd.
Farvista Ltd.
Levi Strauss (U.K.) Ltd.
Levi Strauss de Espana, S.A.
Levi Strauss Istanbul Konfeksiyon Sanayi ve Ticaret A.S.
Retailindex Ltd.
Levi Strauss & Co. Europe SCA/CVA
Levi Strauss International Group Finance Coordination Services SCA/CVA
Levi Strauss Italia S.R.L.
Levi’s Footwear & Accessories Italy SpA
Levi’s Footwear & Accessories (Switzerland) SA
Levi Strauss Nederland Holding B.V.
Levi Strauss Nederland B.V.
LVC B.V.
Levi Strauss Belgium, SA
Levi Strauss Benelux Retail BVBA
Levi Strauss Continental SA
Levi Strauss Germany GmbH
Levi Strauss Hellas AEBE
Levi Strauss Hungary Trading LLC
Levi Strauss International
Levi Strauss International, Inc.
LVC, LLC
505 Finance C.V.
550 Holdings C.V.

5